Title: From John Adams to Samuel Andrews, 6 April 1782
From: Adams, John
To: Andrews, Samuel



Amsterdam April 6. 1782
Sir

I have recd your two Letters, and Should be glad to do you any Service in my Power. I will endeavour to Speak to the Nobleman you mention upon the Subject. But as I know nothing of the merits of your Cause, you must be Sensible that there is little Prospect of Succeeding. He is a very good Character and I flatter myself is disposed to oblige me: But it will Seem odd to him to write to Versailles at my desire, about a subject that I understand not. He is, besides at present very full of Cares publick and private. I will endeavour however to do you, all the Service I can, being with respect, your most obedient and humble servant
